 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                         DISTRICT OF NEVADA
 5
                                                    ***
 6
      HOMER O. REED SR.,                                  Case No. 2:19-cv-00258-APG-BNW
 7
                            Plaintiff,
 8                                                        ORDER
            v.
 9
      ARAMARK, et al.,
10
                            Defendants.
11

12

13          The United States Postal Service has returned as undeliverable the court’s most recent
14   mailing in this case. (Mail Returned as Undeliverable (ECF No. 14); Order (ECF No. 11).) Thus,
15   it appears Reed is no longer at the address on file with the court. Under Local Rule IA 3-1,
16          An attorney or pro se party must immediately file with the court written
            notification of any change of mailing address, email address, telephone number, or
17          facsimile number. The notification must include proof of service on each
            opposing party or the party’s attorney. Failure to comply with this rule may result
18          in the dismissal of the action, entry of default judgment, or other sanctions as
            deemed appropriate by the court.
19

20   Reed must file a notice with his current address with the court by January 9, 2020. If Reed does
21   not update his address by that date, the court will recommend dismissal of this case.
22

23          DATED: December 9, 2019
24

25
                                                          BRENDA WEKSLER
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28
